DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 6/15/2021 have been considered.
	
	Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oishi (JP 2016081874A, citations herein refer to the attached machine translation) teaches (Figs. 3 and 4) a lighting device for a motor vehicle comprising a means for emitting a first beam PL with cutoff along an optical axis Ax, the cutoff having a substantially horizontal line CL2 comprising a cutout CL1; the cutout extending in a coordinate system formed by a horizontal reference axis H parallel to a first horizontal axis (along CL2) passing through said substantially horizontal line and a vertical reference axis V perpendicular to the horizontal reference axis H and to said optical axis Ax, said optical axis Ax passing through the center of the coordinate system; a means 16 for emitting a second light beam Pa horizontally divided into a plurality of selectively activated (Paragraphs 66 and 67) light segments Pa, the light segments Pa being configured to illuminate a region located astride the first horizontal axis CL2.
Gutjahr et al. (US PGPub 2019/0031086 A1) teaches (Figs. 6 and 7) a first light source with a cutoff line with cutout lower edge at -0.57º and proximal longitudinal end located near 6º along the horizontal reference axis.
Yamamoto (US PGPub 2018/0356064 A1) teaches (Fig. 3A) a cutout CL1 located at -0.5 to -0.6 in the vertical position (Paragraph 60) and also including a cutout portion PL1a that is lower than the other parts of the cutout CL1.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in Oishi, it is known to have two light sources in a vehicle light, with one having a cutoff line and the other being a selectively activatable light segments astride the first horizontal axis.  
Gutjahr et al. teaches the proximal longitudinal end being at or around 6º along the horizontal axis.  
Yamamoto teaches a cutout portion that is below the standard -0.5 to -0.6º in the vertical direction.
However, the prior art does not teach that the proximal longitudinal end of the cutout is located along the horizontal axis between 1.25º and 1.5º or between -1.25º and -1.5º.  
The Examiner points out that the term “proximal longitudinal end” has been specifically defined by Applicant to be the longitudinal end of the cutout that is located closest to the vertical axis with the position on the coordinate system being taken at the level of the substantially horizontal line corresponding to the upper end of the segment forming the proximal longitudinal end of the cutout.  (Paragraphs 15, 23 and 24)
Locating the cutout at this position allows no light from the first light source to be at the cutout position.  Therefore, the combined intensity of the beams will not exceed the regulatory restrictions in the cutout region while also allowing for higher brightness of the light segments. (Paragraphs 9, 88 and 89)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875